Citation Nr: 1816121	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-23 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from March 3, 1975 to April 4, 1975, totaling 32 days.  The Veteran died in February 2013, and the appellant is the Veteran's surviving spouse. 
These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
This case was previously remanded by the Board in February 2016.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.
 

FINDINGS OF FACT

1.  The Veteran did not have active service during a period of war for 90 or more days. 

2.  The Veteran died in February 2013; his death certificate lists as the cause of death cardiopulmonary arrest; unknown etiology.

3.  Service connection was not in effect for any disability at the time of the Veteran's death.

4.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for death pension benefits have not been met.  38 U.S.C. §§ 101, 1521 (2012); 38 C.F.R. § 3.3, 3.57 (2017).   

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1112, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to Nonservice-Connected Death Pension Benefits

Improved death pension under Public Law 95-588 is a monthly benefit payable by VA to a veteran's surviving spouse or child because of a veteran's nonservice-connected death.  Basic entitlement exists if the veteran had qualifying wartime service; or the veteran at the time of death was receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war and the surviving spouse or child meets the net worth requirements specified by regulation and has an annual income not in excess of the applicable maximum annual pension rate specified by regulation.  38 U.S.C.           § 1541(a); 38 C.F.R. § 3.3(b)(4).

Qualifying wartime service essentially means 90 days or more of active service during a period of war, or 90 continuous days of active service that began or ended during a period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a) (3).
The Veteran's DD-214 shows active duty service from March 3, 1975 to April 4, 1975.  This service totals 32 days.  Therefore, the Veteran does not have 90 days of active service during a period of war.  

In consideration of the evidence, the Board finds that the Veteran did not have 90 days active service during a period of war.  In view of this finding, the Board concludes that entitlement to death pension benefits is not warranted.  There is no authority in the law for an award of death pension benefits without 90 days or more of active service.  As this claim must be denied as a matter of law, the benefit of the doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

Entitlement to Service Connection for Cause of the Veteran's Death

The appellant contends that the Veteran's cause of death was due to his active military service.  The appellant has not put forth any argument or theory as to how the Veteran's principal and/or contributory causes of death are related to his active service.  

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.5, 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  

For a disability to constitute the principal cause of death, it must be one of the immediate or underlying causes of death or must be etiologically related to the cause of death.  For a disability to be a contributory cause of death, it must have contributed substantially or materially to cause death; combined to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran died in February 2013.  The death certificate lists the immediate cause of death as cardiopulmonary arrest; unknown origin.

The Veteran's service treatment records are silent for any showing of complaints or treatment relating to his heart or any pertinent findings or diagnosis of a cardiovascular disability.  

As previously noted, the Veteran died from cardiopulmonary arrest in February 2013.  At the time of death, the record does not reflect the Veteran was service connected for any disability.  Nonetheless, to the extent that the appellant may claim entitlement to service connection for cardiopulmonary arrest that caused the Veteran's death, the Board finds no clinical basis to allow service connection on a direct-incurrence basis in view of the absence of clinical evidence showing a diagnosis of a cardiovascular disability or related symptoms in service or that the Veteran had cardiovascular disease to a compensable degree within one year after discharge from active duty.  Specifically, the Veteran's service treatment records are absent for any treatment for or complaints of a cardiovascular disability.  Additionally, the earliest private treatment record showing a heart condition is from 2008, reflecting the Veteran was diagnosed with hypertension.  Thus, the foregoing evidence reflects the Veteran's heart condition did not have its onset in service or for many years thereafter, thereby establishing that it was not manifest to a compensable degree within the first year following the Veteran's separation from active duty, and thus, may not be presumed to have had its onset in military service.

To the extent that the appellant attempts to relate the Veteran's death to his active service, the Board notes that she has not been shown to have any medical training.  Although lay persons may be competent to provide opinions as to some medical issues, pursuant to Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as the specific question in this case regarding the etiology of the Veteran's cardiovascular condition falls outside the realm of common knowledge of a lay person, the appellant lacks the competence to provide a probative medical opinion linking the Veteran's cardiopulmonary arrest and death to his active service.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The Veteran's death due to cardiopulmonary arrest has not been shown to be at least as likely as not related to his military service.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.    








ORDER

Entitlement to nonservice-connected pension benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


